ARTICLES OF INCORPORATION OF GUIDE HOLDINGS, INC. The undersigned natural person of the age of eighteen years or more, acting as the incorporator of a corporation under the Utah Revised Business Corporation Act, hereby adopts the following Articles of Incorporation for such corporation: ARTICLE I Name The name of this corporation is “Guide Holdings, Inc.” ARTICLE II Duration The duration of this corporation is perpetual. ARTICLES III Purposes The purpose or purposes for which this corporation is organized are to engage in any other lawful act or activity for which corporations may be organized under the Utah Revised Business Corporation Act. ARTICLE IV Stock The amount of the total authorized capital stock of the corporation shall be: A. Ninety million (90,000,000) shares of common stock with a $0.001 par value; and B. Ten million (10,000,000) shares of preferred stock with a $0.001 par value. The Board of Directors has the right to set the series, classes, rights, privileges and preferences of the preferred stock or any class or series thereof. ARTICLE V Amendment These Articles of Incorporation may be amended by the affirmative vote of a majority of the shares entitled to vote on each such amendment. ARTICLE VI Shareholder Rights The authorized and treasury stock of this corporation may be issued at such time, upon such terms and conditions and for such consideration as the Board of Directors shall determine.Shareholders shall not have pre-emptive rights to acquire unissued shares of stock of this corporation; nor shall shareholders be entitled to vote cumulatively for directors of the corporation. ARTICLE VII Initial Office and Agent The name of the corporation’s initial registered agent and the address of its initial registered office are: Kim
